Title: From George Washington to Charles Little, 20 November 1799
From: Washington, George
To: Little, Charles



Dear Sir,
Mount Vernon 20th Novr 1799

The week before the last, I went up to Difficult Run to Survey a small tract of land which I hold thereon, at the Bridge; and to view a lot (No. 10) which Mr Jno. Gill, late of Alexandria, purchased as

part of the land formerly belonging to the Earl of Tankerville, and which he (Gill) had offered to me in discharge of a demand I had upon him.
I was plagued, and indeed unable to find, either the Corner trees or lines of my tract. The upper corner on Difficult was entirely gone; a place was designated by Mr Thos Gunnell, near to which, he thought it had stood. The only corner which seemed to be well established, was at the end of the first course from the run above, a large white Oak, by a spring, marked IC near Stone’s house. From hence I run the course of my tract which is also a line of Tankerville’s, until I came to the Bridge branch (sometimes called Colvills branch) but could find neither line tree nor corner at the end thereof, on the branch; and was informed by Captn Wiley, Mr Wherry, Mr Yates, and others who accompanied me, and by some whom it was said had been with you, when Tankerville’s land was run out, that I was too low down the Branch; for that you struck it at the lower end of a small meadow thereon.
From this place until I came to Difficult run again, I could discover neither line tree nor corner—and the only person with me (William Shepherd) who had it in his power to give correct information had views quite incompatible therewith; and to mislead & deceive, were the sole objects of his attendance: for when, in running the course from the Bridge branch, it was found that I was crossing the Road lower down than all present expected; and it was declared as the invariable belief of the neighbours, that Tankerville’s line & mine on this course were the same, & had always been so considered, he said No! adding, that part of a tract of 12,000 Acres belonging to the late Thos Lord Fairfax had a narrow gore running up between them; and when it was observed that this could not well be, and that, if Tankerville’s line here, and mine were not the same, that the land between must be vacant, & in that case that I shd enter it as waste; it eked out, by degrees, that he had been prying into these lines, and either had, or meant to secure this vacancy (if it be one) to himself; and that, to deceive until it could be accomplished, was all he was aiming at.
I have been thus particular in my statement of this matter to you, my good Sir, because I am about to ask, if you have any recollection, or knowledge, of these lines, or the circumstances attending them, that you would be so obliging as to furnish me therewith—particularly, as it may respect the corner on, or near, the

Bridge branch; and the course from thence; and whether the understanding at the time you Survey Tankerville’s was, or was not, that mine joined it on the courses just mentioned. In short, if you have the Survey of Tankerville’s land by you & see no impropriety in the measure, I would thank you for letting Mr Rawlins have a copy thereof; in aid of any other information you may be so good as to give; as I dislike very much the disingenuous conduct & concealment of Mr Shepherd in this business; and, as far as Justice in it will support me shall endeavour to defeat his views. With esteem & regard I am Dr Sir Your most Obedient Servt

Go: Washington

